[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                             AUGUST 19, 2010
                                No. 08-15299                   JOHN LEY
                            Non-Argument Calendar                CLERK
                          ________________________

                  D. C. Docket No. 08-00123-CR-ORL-31-DAB

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

GRAZIELLE FERREIRA,
a.k.a. Yalisca Flores Munoz,
a.k.a. G. Mananda Ferreira-Pereira,

                                                            Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                                (August 19, 2010)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      Joseph R. Johnson, appointed counsel for Grazielle Ferreira in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Ferreira’s convictions and

sentences are AFFIRMED.




                                          2